COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 John Barfield and Tana Barfield, Wife,         §               No. 08-17-00059-CV
 Individually, and John Barfield and Tana
 Barfield as Next Friends of C. B. and K.       §                 Appeal from the
 B., Minor Children,
                                                §                109th District Court
                      Appellants,
                                                §            of Andrews County, Texas
 v.
                                                §                   (TC# 19145)
 SandRidge Energy, Inc. and Jose Pepe
 Saenz,                                         §

                      Appellees.                §

                                                §
                                            ORDER

       On April 7, 2017 this Court issued an order for mediation referral. The order required the

parties to make any objection to referral within ten days of the order. On April 17, 2017

Appellees timely filed an objection. The Court finds Appellees’ objection persuasive.

       Therefore, the Court ORDERS this appeal to continue, the appellate timetable suspension

is lifted and the Record shall now be filed in this Court on or before May 17, 2017.

                IT IS SO ORDERED this 17th day of April, 2017.



                                             PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.